Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, and 15-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al. (EP 0703256).
	With respect to claims 1 and 10 Ulrich teaches A power supply apparatus (UPS depicted in Fig. 1), comprising: a transformer (TR) comprising a first primary winding (P1) configured for connection to a first power source (Netz, G) and a second primary winding (P2) configured for connection to a second power source (B), and a secondary winding (any of secondary windings connected to output diodes DVi) for delivering power therefrom as the output of the power supply apparatus; a controller (l, PWM1, PWM2, UW) configured to receive voltage inputs (Un, Ub) from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source and second power source are available (namely when the rectified grid voltage Un is available and the battery voltage Ub is available) the controller operates to allow power to be supplied to the first primary winding from the first power source and operates to shut off supply of power to the second primary winding from the second power source (actually, the monitoring 
With respect to claim 2 and 11 Ulrich teaches wherein the controller is configured arranged to receive voltage inputs (as described above) from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source is available and the second power source is not (paragraph 0009), the controller operates to allow power to be supplied from the first power source to the first primary winding.  
With respect to claim 3 and 12 Ulrich teaches wherein the controller is configured arranged to receive voltage inputs from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the second power source is available and the first power source is not (paragraph 0010), the controller operates to allow power to be supplied from the second power source to the second primary winding. 
With respect to claims 4 and 13 Ulrich teaches a voltage detection circuit (Uw) configured arranged to receive power from the first power source supply (Netz), to detect power from the first power source, and in response to operate to allow supply of power to the first primary winding from the first power source according to a drive circuit (PWM1) for the first primary winding.  
With respect to claims 5-6 and 15-16 Ulrich teaches the controller comprises a voltage shut down circuit (s2) operable to shut off (via operation to open switch) the supply of power to the second primary winding from the second power source and configured arranged to selectively provide a shut-down signal to a drive circuit for the second primary winding.  

With respect to claims 8-9 and 18-19 Ulrich teaches wherein the controller further comprises an under voltage lock circuit (S1) configured arranged to detect an under-threshold voltage (normal/acceptable level of AC input), and in response to prevent the controller from allowing power to be supplied to the first primary winding from the first power source.  
Claims 1-13, and 15-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani et al. (US 20090058188).
	With respect to claims 1 and 10 Kotani teaches A power supply apparatus (Fig. 1), comprising: a transformer (1) comprising a first primary winding (N11) configured for connection to a first power source (30) and a second primary winding (N12 paragraph 0038 see for example circuit 12 induces a voltage on N21 from wining N12. N12 therefore serves as a primary winding that is connected battery to discharge to secondary winging N21) configured for connection to a second power source (31), and a secondary winding (N21) for delivering power therefrom as the output of the power supply apparatus; a controller (formed with 10, 9B, 23) configured to receive voltage inputs (see Fig. 1) from the first power source (see connection via resistors R2-3) and the second power source (connected to 31 via element 28), and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source and second power source are available (paragraph 0034) the controller operates to allow power to be supplied to the first primary winding from the first power source and operates to shut off (paragraph 0037) supply of power to the second primary winding from the second power source (31).

With respect to claim 3 and 12 Kotani teaches wherein the controller is configured arranged to receive voltage inputs from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the second power source is available and the first power source is not (step 712), the controller operates to allow power (step 714) to be supplied from the second power source to the second primary winding. 
With respect to claims 4 and 13 Kotani teaches a voltage detection circuit (10 and 8) configured arranged to receive power from the first power source supply (608), to detect power from the first power source, and in response to operate to allow supply of power to the first primary winding from the first power source according to a drive circuit (item 2) for the first primary winding.  
With respect to claims 5-6 and 15-16 Kotani teaches the controller comprises a voltage shut down circuit (9A and 9B) operable to shut off (via operation of 9B) the supply of power to the second primary winding from the second power source and configured arranged to selectively provide a shut-down signal to a drive circuit for the second primary winding.  
With respect to claims 7 and 17 Kotani teaches power supply the voltage shut down circuit provides electrical isolation (by the interconnection of a transformer) between circuit elements connected to the first power source and circuit elements connected to the second power source.  
.  
Claims 1-13, and 15-19 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (US 20200006974).
With respect to claims 1 and 10 Ghosh teaches a power supply apparatus (Fig. 5), comprising: a transformer (502) comprising a first primary winding (504) configured for connection to a first power source (404) and a second primary winding (506) configured for connection to a second power source (406), and a secondary winding (508) for delivering power therefrom as the output (408) of the power supply apparatus; a controller (428) configured to receive voltage inputs (paragraph 0039) from the first power source (paragraph 0040) and the second power source (paragraph 0065), and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source and second power source are available the controller operates to allow power to be supplied to the first primary winding (see step 706) from the first power source and operates to shut off (step 708) supply of power to the second primary winding from the second power source.
With respect to claim 2 and 11 Ghosh teaches wherein the controller (428) is configured arranged to receive voltage inputs (paragraph 0040 and 65, Fig. 7) from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the first power source is available and the second power source is not, 
With respect to claim 3 and 12 Ghosh teaches wherein the controller is configured arranged to receive voltage inputs from the first power source and the second power source, and in response to the received voltage inputs control supply from the first power source to the first primary winding and from the second power source to the second primary winding, such that: when the second power source is available and the first power source is not (step 712), the controller operates to allow power (step 714) to be supplied from the second power source to the second primary winding. 
With respect to claims 4 and 13 Ghosh teaches a voltage detection circuit (paragraph 0040 and 0065, Fig. 7 circuitry interfacing and collecting voltage data) configured arranged to receive power from the first power source supply (608), to detect power from the first power source, and in response to operate to allow supply of power to the first primary winding from the first power source according to a drive circuit (518 and modulation signal to 520) for the first primary winding.  
With respect to claims 5-6 and 15-16 Ghosh teaches the controller comprises a voltage shut down circuit (open switch 520) operable to shut off (see step 716) the supply of power to the second primary winding from the second power source and configured arranged to selectively provide a shut-down signal to a drive circuit for the second primary winding.  
With respect to claims 7 and 17 Ghosh teaches power supply the voltage shut down circuit provides electrical isolation (by the interconnection of a transformer) between circuit elements connected to the first power source and circuit elements connected to the second power source.  
With respect to claims 8-9 and 18-19 Ghosh teaches wherein the controller further comprises an under voltage lock circuit (see controller connection and controlled conduction of 520) configured arranged to detect an under-threshold voltage (normal/acceptable level paragraph 51 for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836